DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 64-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2022. 
It is noted that applicant referred to claims 21-28 as re-numbered to claims 54-71.  The examiner understands that the applicant intended to indicate claims 21-38 as re-numbered to claims 54-71. 
An office action for claims 1, 54-63, 70 and 71 drawn to the elected species is presented herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 54-63, and 71 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claim 1, it’s not clear how the edge material is an absorbent wicking material and also comprised of foam. Note that claim 1 recites the edge material may be comprised of a cloth material or foam. Also for claim 1 and 71, it’s not clear how the edge material extends laterally from the bottom edge in that the edge material extends in a vertical direction from the bottom edge of the transparent surface. It is clear that the edge material extends laterally from the respective side edges of the transparent surface. For claim 71, there is no claim antecedent for “the cloth-like edge material” and this recitation conflicts with and is inconsistent with the previous recitation of the edge material “comprised of a cloth material or a foam” in that a foam isn’t considered as a cloth-like edge material. The claim is interpreted as reciting an edge material comprised of a cloth material.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 54, 60-63, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al. (U.S. 2021/0346204) in view of Highsmith (U.S. 5,440,760) and Pearce (U.S. 2016/0058080). Goldberg discloses the invention substantially as claimed. Goldberg teaches a face shield 50 (Figures 1 and 2) for covering the eyes, nose and mouth of a user, the face shield comprising a face shield body 52 comprising a transparent surface 82 having a first side edge, a second side edge, a bottom edge, and a top edge, wherein the first side edge comprises a first anchor/barb 74, the second side edge comprises a second anchor/barb 74, wherein the first and second anchor/barbs define a line; and the face shield body having an unworn configuration wherein the transparent surface is planar (as in par.63). Goldberg teaches a strap portion 54 with a first slot 92 constructed to receive the first anchor/barb and a second slot 92 (on opposing side) constructed to receive the second anchor/barb. Goldberg’s first anchor/barb 74 comprises a necked region 76 and a flared region (portion of 74 that flares outwardly from necked region as in Fig.2). However, Goldberg doesn’t teach a spacer attached at or near the line, and extending away from the face shield body; and the strap is elastic, and a worn configuration wherein the user wears the face shield and the elastic strap is in a stretched configuration and pulls on the first and second anchor/barbs causing the transparent surface to curve into a non-planar surface, and when in the stretched configuration the first slot is detachably affixed to the first anchor/barb, and the second slot is detachably affixed to the second anchor/barb. Highsmith teaches a face shield 10 with an elastic strap 50 attached to a face shield body 12, the elastic strap 50 stretches in a worn configuration (Fig.1) as a tension is exerted at the attachment of the elastic strap to the face shield on both sides, the shield curves into a non-planar surface such that the shield extends to or beyond the wearer’s chin and substantially encloses the wearer’s face. Compressible foam spacer 20 is attached at a top edge of the face shield body to sufficiently distance the shield from the wearer’s nose and mouth and to allow for airflow.  In the elastic band’s stretched configuration, the first slot is expected to surround the necked region and abuts the flared region and the flared region prevents the first slot from fully detaching form the anchor/barb. Note that the lateral extent/width of the flared region is greater than that of the slot to prevent the anchor/barb from being dislodged from the slot unless manipulated by the wearer. Modifying Goldberg’s strap to form from elastic is expected to result in the claimed worn configuration with the face shield curving around the face as tension is exerted by placing on the wearer’s head, with the anchor/barbs being detachable from their respective slots as desired. Pearce teaches an edge material 26 attached to (via stitching) and extending laterally away from the first and second side edges and the bottom edge of a face shield body (combined structures 22,24), wherein the edge material is comprised of a polyester blend absorbent-wicking material (Coolmax, par.0080); wherein the edge material extends laterally from the bottom edge and side edges non-uniformly in that the vertical and lateral extents of the edge material may vary as in par.0095 “the two arms 44 of the skirt portion 34 may be equal in length or they may be unequal..the total length of the arms may be reduced if only partial enclosure of the neck and upper torso of the wearer is required.” Paragraph 98 further addresses the torso portion (or portion of the edge material that extends from the bottom edge of the face shield) as providing barrier protection to the front of the body exposed to debris and contaminants and it is considered as an obvious modification to form the edge material to extend laterally from the bottom edge farther than from either side edge to provide improved protection to the front of the wearer’s body. It is also considered obvious to modify the edge material to be electrostatically charged in that any fabric material may be electrostatically charged to further protect the wearer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goldberg to form the strap from elastic such that the strap stretches to pull on the first and second anchor/barbs causing the transparent surface to curve into a non-planar surface while allowing for the first slot to be detachably affixed to the first anchor/barb and the second slot to be detachably affixed to the second anchor/barb in that Highsmith teaches it’s known in the art to form a face shield band from elastic such that a large quantity of planar face shield bodies may be stacked and shipped and readily assembled quickly to the band to self-contour around the wearer’s face when worn. It also would have been obvious to provide the face shield body with the spacer as known in the art to allow for spacing between the wearer’s face and the transparent surface of the face shield. Finally, it would have been obvious to provide the face shield with the claimed edge material, as Pearce teaches the material protects the neck and upper torso of the wearer. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Highsmith and Pearce as applied to claim 1 above, and further in view of Desy (U.S. 5,983,390).  Goldberg discloses the invention substantially as claimed but doesn’t teach the transparent surface is comprised of an anti-fog material and/or an anti-viral material. Desy teaches a face shield with a transparent surface 12 comprised of an anti-fog coating on its inner side 34 to prevent the shield from fogging as the user breathes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goldberg’s transparent surface to comprise an anti-fog material as known in the art and disclosed by Desy to prevent a wearer’s breath from fogging the surface and impairing visibility. 
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Highsmith and Pearce as applied to claim 1 above, and further in view of Miller et al. (U.S. 2015/0237931). Goldsmith discloses the invention substantially as claimed. However, Goldsmith doesn’t teach the transparent surface is tinted to block ultraviolet (UV) light rays. Miller teaches a face shield with a transparent surface 60 that could be made of tinted material to prevent a glare in certain working conditions (par. 47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Goldberg’s transparent surface to be tinted, as Miller teaches this prevents glare. 



Allowable Subject Matter
Claims 57-59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732